Gore Enterprise Holdings, Inc. v. Comptroller of the Treasury and Future Value, Inc. v.
Comptroller of the Treasury, No. 36, September Term, 2013, Opinion by Adkins, J.

TAX LAW – STATE INCOME TAXATION OF CORPORATIONS – AUTHORITY
TO TAX OUT-OF-STATE SUBSIDIARIES WITH NO ECONOMIC SUBSTANCE
AS SEPARATE BUSINESS ENTITIES: The Court of Special Appeals correctly held that
Maryland has the authority to tax two out-of-state subsidiaries that do not have economic
substance as separate business entities apart from their parent corporation, a Maryland
taxpayer. The taxation of such subsidiaries meets the requirements set forth by the Due
Process and Commerce Clauses of the United States Constitution.

TAX LAW – APPORTIONMENT FORMULA: The Court of Special Appeals correctly
upheld the Comptroller’s use of an apportionment formula to calculate the subsidiaries’ tax
liability. The use of this apportionment formula was justified by the unitary business
principle. The formula used was internally and externally consistent, and consequently, was
fair.
In the Matter of Future Value, Inc.                  IN THE COURT OF APPEALS
Circuit Court for Cecil County
Case No. 07-C-10-000434
                                                          OF MARYLAND
In the Matter of Gore Enterprise Holdings, Inc.
Circuit Court for Cecil County
Case No. 07-C-10-000435
                                                                No. 36
Argued: December 6, 2013
                                                        September Term, 2013


                                                  GORE ENTERPRISE HOLDINGS, INC.

                                                                     v.

                                                  COMPTROLLER OF THE TREASURY


                                                       FUTURE VALUE, INC.

                                                                     v.

                                                  COMPTROLLER OF THE TREASURY


                                                         Barbera, C.J.
                                                         Harrell
                                                         Battaglia
                                                         Greene
                                                         Adkins
                                                         McDonald
                                                         Raker, Irma S. (Retired,
                                                                Specially Assigned),

                                                               JJ.


                                                        Opinion by Adkins, J.


                                                         Filed: March 24, 2014
        Benjamin Franklin once wrote that “nothing can be said to be certain, except death

and taxes.”1 But Mr. Franklin did not promise certainty about what could be taxed or by

whom. This case allows us to bring such certainty to a particular creature in the modern

corporate landscape.      To that end, we examine the Comptroller of Maryland’s

(“Comptroller”) authority to tax the income of two out-of-state subsidiary corporations based

on the subsidiaries’ relationship with their Maryland parent, the subsidiaries’ substance as

corporations, and all the entities’ activity in Maryland.

                        FACTS AND LEGAL PROCEEDINGS 2

        W.L. Gore & Associates, Inc. (“Gore”) is a specialty manufacturing company

headquartered in Newark, Delaware. Incorporated in Delaware in 1959, Gore is known for

its patented “ePTFE” material, which it uses to manufacture fabrics, medical devices,

electronics, and industrial products. Gore operates factories in several states, including

Maryland. Gore has actively enforced patents that protect its numerous inventions since

1979.

        On July 13, 1983, Gore created Gore Enterprise Holdings, Inc. (“GEH”) as a wholly-

owned subsidiary to manage a portfolio of Gore patents. GEH was organized in Delaware

as a holding company. Shortly after GEH’s incorporation, Gore assigned GEH its entire

patent portfolio, a nominal sum of cash, and 1,000 shares in a domestic international sales


        1
      Letter from Benjamin Franklin to Jean-Baptiste Le Roy (November 13, 1789), in 10
The Works of Franklin at 410 (Jared Sparks ed. 1840).
        2
         We enrich our recitation of the facts, including the various decisions of the lower
courts, in our Discussion section, infra.
corporation (“DISC”), in exchange for all of GEH’s stock. GEH then licensed back its patent

portfolio to Gore in exchange for a 7.5% royalty of the sales price of all products that Gore

sold in the United States.

       In 1995, GEH executed a “Legal Services Consulting Agreement” with Gore. Under

this agreement, GEH pays Gore attorneys to perform the following work for GEH:

              •      Prosecution of patent applications, domestic and foreign.

              •      Conduct or manage litigation or defense of patents
                     against infringement.

              •      Provide advice with respect to utilization of outside
                     counsel.

              •      Counsel, conduct or manage applications to foreign
                     patents and applications.

              •      Counsel with respect to patent infringement, domestic
                     and foreign.

              •      Counsel with respect to interferences with pending
                     patents.

              •      Counsel with respect to licensing negotiations and
                     activities.

       Gore employees generate research and ideas that are sent to GEH for patent

application filing. Until GEH hired one employee and began to pay Gore rent for use of its

office space in 1995, GEH had almost no substantial annual expenses. This employee was

hired as a Patent Administrator to manage the patent portfolio, implement decisions of the

GEH Board of Directors, and report on GEH activities to its Board of Directors. These



                                             2
activities include the licensing of GEH patents to Gore and to third parties, the acquisition

of patents from third parties, and the enforcement of GEH’s patent portfolio.

       In January of 1996, Future Value, Inc. (“FVI”) was incorporated in Delaware to

manage Gore’s excess capital. A Gore-employed attorney incorporated it, and two members

of the Gore Board, along with GEH’s Vice President, comprised the FVI Board. Upon FVI’s

formation, GEH transferred all of its investment securities3 to FVI, in exchange for all of the

shares of FVI. GEH then declared a dividend to its sole shareholder, Gore, in the form of the

FVI stock. This made Gore the sole owner of FVI. FVI was founded primarily to perform

investment management functions, but has also extended Gore a line of credit when Gore

experienced negative cash flow. As of 2008, FVI had three employees that handled,

monitored, and recorded the various activities performed by FVI.

       The Comptroller audited Gore, GEH and FVI in 2006.                On July 3, 2006, the

Comptroller issued the following assessments of tax, interest and penalties: $26,436,315

against GEH for tax years 1983 to 2003; $2,608,895 against FVI for tax years 1996 to 2003;

and $193,178 against Gore for tax years 2001 to 2003.                A hearing officer in the

Comptroller’s office upheld the assessments, plus interest for the time between the

Comptroller’s assessment and the hearing, in separate decisions entitled “Notice of Final

Determination” filed on January 5, 2007. GEH and FVI (together, “Petitioners”), along with

Gore, appealed to the Maryland Tax Court (“the Tax Court”).



       3
           It is unclear from the record before us the source of these securities.

                                                 3
       After hearings in October 2008 and May 2009, the Tax Court affirmed the

assessments of tax and interest against GEH and FVI, but abated the penalties. Additionally,

the Tax Court dismissed the alternative assessment against Gore. Petitioners appealed to the

Circuit Court for Cecil County, arguing that Maryland’s taxation of GEH and FVI violated

the Due Process and Commerce Clauses of the U.S. Constitution. The Circuit Court agreed,

reversing the Tax Court. The Comptroller appealed to the Court of Special Appeals, which

reversed the Circuit Court, thereby upholding the Comptroller’s assessments.                 See

Comptroller of the Treasury v. Gore Enterprise Holdings, Inc., 209 Md. App. 524, 60 A.3d
107 (2013).

       GEH and FVI then petitioned this Court for a writ of certiorari, which we granted to

answer the following questions:4



       4
        We significantly rephrase and consolidate Petitioners’ “Questions Presented” from
how they appeared in the original petition and briefs. To be sure, our ensuing discussion will
address each of the queries in Petitioners’ original “Questions Presented,” which appeared
as follows:

              1. The General Assembly has considered numerous bills that
              would make Maryland a combined/unitary reporting jurisdiction
              - and rejected all of them. Did the Court of Special Appeals err
              in applying a unitary business standard to establish nexus?

              2. Before Maryland can tax an entity, the U.S. Constitution and
              Maryland law require that Maryland have a nexus with it. Only
              after a nexus has been established may the state assess the nature
              of the entity’s “unitary business” to determine the amount of tax
              for which it is liable.

                                                                                   (continued...)

                                              4
          1) Did the Tax Court err in holding that the Comptroller had
          authority to tax GEH and FVI under this Court’s holding in
          Comptroller of the Treasury v. SYL, Inc., 375 Md. 78, 825 A.2d
399 (2003)?



4
    (...continued)
                  a.    This Court has held that out-of-state
                  subsidiaries otherwise lacking nexus are directly
                  taxable only if they lack economic substance. Did
                  the Court of Special Appeals err in holding that
                  this Court intended “economic substance” to be a
                  mere synonym for the unitary business principle?

                 b. The United States Supreme Court has held that
                 the unitary business principle relates to
                 apportionment of income, not to the threshold
                 requirement of nexus. Did the Court of Special
                 Appeals err in conflating the nexus requirement
                 with the unitary business principle?

                 c. Did the Court of Special Appeals lower the
                 showing required to disregard the corporate form
                 by holding that a subsidiary is, in effect, a
                 division of the parent, doing business everywhere
                 the parent does business?

          3. Under Maryland law, tax liability for multi-state corporations
          with gross income from intangible items is apportioned using a
          two-factor formula based on property and payroll in Maryland.
          Did the Court of Special Appeals err in holding that a binding
          regulation was inapplicable because that regulation
          demonstrated that petitioners had no Maryland tax liability?

          4. Under federal law, a patent is used only when the patent
          holder exercises its patent rights to exclude others from the
          invention. Did the Court of Special Appeals err in defining the
          “use” of a patent to include the manufacture or sale of a product
          by a patent licensee?


                                         5
              2) Did the Tax Court err in upholding the apportionment
              formula used by the Comptroller in its assessment of GEH and
              FVI?

       For the reasons discussed below, we agree with the Tax Court, and consequently

answer both questions in the negative. We therefore affirm the judgment of the Court of

Special Appeals.

                                        DISCUSSION

       The Maryland Tax Court is “‘an adjudicatory administrative agency[.]’” Frey v.

Comptroller of the Treasury, 422 Md. 111, 136, 29 A.3d 475, 489 (2011) (quoting

Furnitureland S., Inc. v. Comptroller of the Treasury, 364 Md. 126, 137 n.8, 771 A.2d 1061,

1068, n.8 (2001)). Thus, decisions of the Tax Court receive the same judicial review as other

administrative agencies. Id. (Citations omitted). In this context, “our review looks ‘through

the circuit court’s and intermediate appellate court’s decisions . . . and evaluates the decision

of the agency.’” Frey, 422 Md. at 136–37, 29 A.3d at 489 (quoting People’s Counsel for

Baltimore Cnty. v. Surina, 400 Md. 662, 681, 929 A.2d 899, 910 (2007)). We cannot uphold

the Tax Court’s decision “on grounds other than the findings and reasons set forth by [the

Tax Court].” Frey, 422 Md. at 137, 29 A.3d at 489–90 (citing Evans v. Burruss, 401 Md.
586, 593, 933 A.2d 872, 876 (2007); Dep’t of Health & Mental Hygiene v. Campbell, 364
Md. 108, 123, 771 A.2d 1051, 1060 (2001)). Indeed, our review is narrow, and we will not

“‘substitute [our] judgment for the expertise of those persons who constitute the

administrative agency.’” Frey, 422 Md. at 137, 29 A.3d at 490 (quoting People’s Counsel

                                                6
for Baltimore Cnty. v. Loyola College in Md., 406 Md. 54, 66, 956 A.2d 166, 173 (2008)).

       An administrative agency’s findings of fact must meet the substantial evidence

standard. Frey, 422 Md. at 137, 29 A.3d at 490 (citations omitted). Thus, we determine

“‘whether a reasoning mind reasonably could have reached the factual conclusion the agency

reached.’” Frey, 422 Md. at 137, 29 A.3d at 490 (quoting State Ins. Comm’r v. Nat’l Bureau

of Cas. Underwriters, 248 Md. 292, 309, 236 A.2d 282, 292 (1967)). It is not our place to

“make an independent original estimate of or decision on the evidence. . . . [or determine for

ourselves], as a matter of first instance, the weight to be accorded to the evidence before the

agency.” Ramsay, Scarlett & Co., Inc. v. Comptroller of the Treasury, 302 Md. 825, 838,

490 A.2d 1296, 1303 (1985) (citations omitted). In Ramsay, we cautioned:

              [T]hat a reviewing court may not substitute its judgment for the
              expertise of the agency; that we must review the agency’s
              decision in the light most favorable to it; that the agency’s
              decision is prima facie correct and presumed valid; and that it is
              the agency’s province to resolve conflicting evidence and where
              inconsistent inferences can be drawn from the same evidence it
              is for the agency to draw the inferences.

Ramsay, 302 Md. at 834–35, 490 A.2d at 1301 (citations omitted).

       “[T]he interpretation of the tax law can be a mixed question of fact and law, the

resolution of which requires agency expertise.” Comptroller of the Treasury v. Citicorp Int’l

Commc’ns, Inc., 389 Md. 156, 164, 884 A.2d 112, 116–17 (2005) (citing NCR Corp. v.

Comptroller, 313 Md. 118, 133–34, 544 A.2d 764, 771 (1988)). In reviewing mixed

questions of law and fact, “we apply ‘the substantial evidence test, that is, the same standard



                                               7
of review [we] would apply to an agency factual finding.’” Comptroller of the Treasury v.

Science Applications Intern. Corp., 405 Md. 185, 193, 950 A.2d 766, 770 (2008) (quoting

Longshore v. State, 399 Md. 486, 522 n.8, 924 A.2d 1129, 1149 n.8 (2007)).

       The legal conclusions of an administrative agency that are “premised upon an

interpretation of the statues that the agency administers” are afforded “great weight.” Frey,
422 Md. at 138, 29 A.3d at 490 (citations omitted). Agency decisions premised upon case

law, however, are not entitled to deference. Frey, 422 Md. at 138, 29 A.3d at 490 (“When

an agency’s decision is necessarily premised upon the ‘application and analysis of caselaw,’

that decision rests upon ‘a purely legal issue uniquely within the ken of a reviewing court.’”

(quoting Loyola College, 406 Md. at 67–68, 956 A.2d at 174)).

                       I. Maryland’s Authority to Tax GEH and FVI

       Petitioners argue that Maryland does not have the authority to tax GEH and FVI.

Specifically, Petitioners deny that GEH and FVI have sufficient “nexus” with Maryland for

the Comptroller’s assessment of taxes to be constitutional under the Due Process and

Commerce Clauses. Petitioners first argue that it was legal error for the Tax Court to find

nexus between Maryland and GEH and FVI based on the unitary business principle.5

Additionally, while acknowledging that our holding in Comptroller of the Treasury v. SYL,

Inc.6 allows the Comptroller and the Tax Court to find nexus when a subsidiary lacks


       5
           We discuss the unitary business principle infra.
       6
           The United States Supreme Court denied certiorari to both petitioners from the
                                                                             (continued...)

                                                8
economic substance, Petitioners contend that both GEH and FVI have such substance.

Petitioners contend that to hold otherwise would wrongfully expand SYL’s ambit from the

“phantom entities” and “mail drops” at issue in that case.

       Petitioners also present three peripheral arguments. The first is that the Tax Court

improperly usurped a legislative function because treating Gore and its subsidiaries as a

unitary business transformed Maryland from a “separate” to a “combined” reporting state.

Second, Petitioners contend that Maryland’s efforts to tax GEH and FVI violated the State’s

long-held doctrine of respect for the corporate form. Finally, Petitioners argue that the Tax

Court’s holding that GEH’s patents were used in Maryland by virtue of Gore manufacturing

or selling products in the State is contrary to federal patent law, and wrongly blurs a long-

held distinction between patents and trademarks.

       Respondent rejoins that the Tax Court did not rely solely on the unitary business

principle to establish GEH’s and FVI’s nexus with Maryland. Rather, Respondent contends

that the Tax Court found that nexus was “established by the economic reality that the parent’s

business in Maryland produced the subsidiaries’ apportioned income.”              Essentially,

Respondent alleges that although the Gore subsidiaries were not identical to the companies

at issue in SYL, they were sufficiently dependent on their parent (Gore) for the subsidiaries



       6
        (...continued)
consolidated SYL case. See SYL, Inc. v. Comptroller of the Treasury, 540 U.S. 984, 124 S.
Ct. 478 (2003); Crown Cork & Seal Co. (Delaware), Inc. v. Comptroller of the Treasury, 540
U.S. 1090, 124 S. Ct. 961 (2003). We further discuss our judgment in Comptroller of the
Treasury v. SYL, Inc., 375 Md. 78, 825 A.2d 399 (2003), infra.

                                              9
to fit within the SYL framework.

       Respondent also counters Petitioners’ three peripheral arguments. First, Respondent

fails to see the connection between recognizing the lack of distinction between Gore and its

subsidiaries—for purposes of establishing nexus—and Maryland’s separate reporting

requirements.   Second, Respondent finds inapposite Petitioners’ argument concerning

Maryland taxation and the respect for corporate form enshrined in Maryland precedent.

Finally, Respondent disclaims the import of the functional distinction between patents and

trademark for purposes of establishing nexus in this case.

       We begin by examining the bedrock constitutional principles that must be satisfied

before an entity is subject to Maryland income tax. “Under both the Due Process and the

Commerce Clauses of the Constitution, a state may not, when imposing an income-based tax,

‘tax value earned outside its borders.’” Container Corp. of America v. Franchise Tax Bd.,

463 U.S. 159, 164, 103 S. Ct. 2933, 2939 (1983) (quoting ASARCO Inc. v. Idaho State Tax

Comm’n, 458 U.S. 307, 315, 102 S. Ct. 3103, 3108 (1982)). “[B]oth the Due Process and

Commerce Clauses [require] that there be ‘some definite link, some minimum connection,

between a state and the person, property or transaction it seeks to tax.’” Allied-Signal, Inc.

v. Dir., Div. of Taxation, 504 U.S. 768, 777, 112 S. Ct. 2251, 2258 (1992) (quoting Miller

Bros. Co. v. Maryland, 347 U.S. 340, 344–45, 74 S. Ct. 535, 539 (1954)). Lest the shared

elements of the two inquiries spawn confusion, we underscore that the two constitutional

provisions are distinct, and “reflect different constitutional concerns.” Quill Corp. v. North



                                             10
Dakota By and Through Heitkamp, 504 U.S. 298, 305, 112 S. Ct. 1904, 1909 (1992).

       The Due Process Clause imposes the requirement of fairness on governmental activity.

Quill, 504 U.S. at 312, 112 S. Ct. at 1913. The “touchstone” of due process is “fair

warning.” Id. This fairness is preserved by requiring that an outside business have a

“‘minimal connection’ between the interstate activities and the taxing State, and a rational

relationship between the income attributed to the State and the intrastate values of the

enterprise.” Mobil Oil Corp. v. Comm’r of Taxes of Vermont, 445 U.S. 425, 436–37, 100 S.

Ct. 1223, 1231 (1980) (quoting Moorman Mfg. Co. v. Bair, 437 U.S. 267, 272–73, 98 S. Ct.
2340, 2344 (1978)). Physical presence is not required to satisfy due process, so long as the

business engages in some purposeful direction to the state. See Quill, 504 U.S. at 308, 112

S. Ct. at 1911.

       The Commerce Clause, by contrast, is chiefly concerned with “the effects of state

regulation on the national economy.” Quill, 504 U.S. at 312, 112 S. Ct. at 1913. Taxation

satisfies the Commerce Clause by passing a four-part test, requiring that “‘the tax is applied

to an activity with a substantial nexus with the taxing State, is fairly apportioned, does not

discriminate against interstate commerce, and is fairly related to the services provided by the

State.’” Trinova Corp. v. Michigan Dep’t of Treasury, 498 U.S. 358, 372, 111 S. Ct. 818,

828 (1991) (quoting Complete Auto Transit, Inc. v. Brady, 430 U.S. 274, 279, 97 S. Ct. 1076,

1079 (1977)). Hence, the inquiries under the Due Process and Commerce Clauses “impose

distinct but parallel limitations on a State’s power to tax out-of-state activities.”



                                              11
MeadWestvaco Corp. ex rel. Mead Corp. v. Illinois Dep’t of Revenue, 553 U.S. 16, 24, 128
S. Ct. 1498, 1505 (2008) (citations omitted).

       The MeadWestvaco Court identified the lodestar of these parallel inquiries as

“‘whether the state has given anything for which it can ask return.’” MeadWestvaco, 553
U.S. at 24–25, 128 S. Ct. at 1505 (quoting ASARCO, 458 U.S. at 315, 102 S. Ct. at 3108).

In MeadWestvaco, the Ohio-based corporation challenging its taxation had undoubtedly done

business in the taxing state of Illinois, but this multi-state enterprise questioned which

portions of its generated value Illinois could tax. 553 U.S. at 25, 128 S. Ct. at 1505. For that

purpose, the court turned to the unitary business principle. Id.

       Under the unitary business principle, the State is authorized to tax the portion of value

that a unitary business derived from its operation within the particular state. MeadWestvaco,
553 U.S. at 26, 128 S. Ct. at 1506. In essence, the principle “shift[s] the constitutional

inquiry from the niceties of geographic accounting to the determination of the taxpayer’s

business unit.” Id. The unitary business principle enables taxation by apportionment when

the characteristics of “functional integration, centralized management, and economies of

scale” are present. MeadWestvaco, 553 U.S. at 30, 128 S. Ct. at 1508. When a “‘discrete

business enterprise’” is responsible for that value, then the State cannot tax that value, even

by apportionment. MeadWestvaco, 553 U.S. at 26, 128 S. Ct. at 1506 (quoting Mobil Oil

Corp., 445 U.S. at 439, 100 S. Ct. at 1233).

       We must be clear about what the unitary business principle allows. The principle can



                                               12
be used to “‘tax an apportioned sum of [a] corporation’s multistate business if the business

is unitary.’” MeadWestvaco, 553 U.S. at 25, 128 S. Ct. at 1505 (quoting Allied-Signal, 504
U.S. at 772, 112 S. Ct. at 2255). But the principle does not confer nexus to allow a state to

directly tax a subsidiary based on the fact that the parent company is taxable and that the

parent and subsidiary are unitary. See id. (“Where . . . there is no dispute that the taxpayer

has done some business in the taxing State, the inquiry shifts from whether the State may tax

to what it may tax. . . . To answer that question, we have developed the unitary business

principle.”) (citations omitted). Where, as here, the taxpayer disputes its nexus with

Maryland, the unitary business principle cannot be used to clear the constitutional hurdles of

the Due Process and Commerce Clauses.

       Indeed, the Petitioners have argued strenuously that the unitary business principle is

not a jurisdictional principle, and cannot be used to satisfy nexus inquiries under either the

Due Process Clause or Commerce Clause. This Court has fully embraced that position, as

demonstrated by our explanation in NCR Corp. v. Comptroller of the Treasury:

              Apportionment under the unitary business formula, however, is
              not without its restrictions. The due process and commerce
              clauses do not allow states to tax a corporation’s interstate
              activities unless there exists a “‘minimal connection’ or ‘nexus’
              between the interstate activities and the taxing State, and ‘a
              rational relationship between the income attributed to the State
              and the intrastate values of the enterprise.’”

313 Md. 118, 131–32, 544 A.2d 764, 770 (1988) (quoting Exxon Corp. v. Wisconsin Dep’t

of Revenue, 447 U.S. 207, 219–20, 100 S. Ct. 2109, 2118 (1980)). Thus, NCR made clear



                                             13
that the unitary business principle cannot satisfy the constitutional requirements of the Due

Process and Commerce Clauses; rather, it is a principle that allows apportionment of entities

already deemed taxable. In other words, before apportionment is employed, a state must first

satisfy the constitutional requirements to levy a tax.7

       This Court has been asked to evaluate Maryland’s authority to tax against the

foregoing constitutional precepts in many cases. See, e.g., Hercules Inc. v. Comptroller of

the Treasury, 351 Md. 101, 716 A.2d 276 (1998); NCR, 313 Md. 118, 544 A.2d 764 (1988);

Comptroller of the Treasury v. Atlantic Supply Co., 294 Md. 213, 448 A.2d 955 (1982);




       7
         Professor Walter Hellerstein, an authority on state income taxation, advances the
same position. See Walter Hellerstein, A Unitary Business is the ‘Linchpin of
Apportionability,’ Not Nexus, State Tax Notes, March 18, 2013, at 865. (“[Unitary Business]
is not a jurisdictional principle.”) (italics in original). As Professor Hellerstein stated:

              [T]he existence of a unitary relationship between an in-state and
              an out-of-state corporation does not, by itself, establish nexus
              over the out-of-state affiliate . . . . Rather, it is a principle that
              establishes the link between property or income that lies outside
              the state’s jurisdiction (in a territorial sense) in order to permit
              the state, through a reasonable apportionment formula, to
              determine the value of property or the amount of income that is
              fairly attributable to the state for tax purposes.

Id. at 865. (Footnote omitted.)

        Despite arguing that the Court of Special Appeals wrongly relied on the unitary
business principle to establish nexus, Professor Hellerstein considered this a harmless error
of reasoning, given that Maryland law provided alternative “adequate grounds for finding
that Maryland had nexus with the out-of-state corporations by attributing the activities of the
in-state parent to the out-of-state subsidiary that lacked economic substance.” Id. at 865–67.
We examine this contention infra.

                                               14
Xerox Corp. v. Comptroller of the Treasury, 290 Md. 126, 428 A.2d 1208 (1981). One of

our more recent cases, Comptroller of the Treasury v. SYL, Inc., shares many factual

similarities to the present case. 375 Md. 78, 825 A.2d 399 (2003). Thus, we will now

examine SYL and its applicability to this case.8

       SYL concerned Maryland’s ability to tax two distinct companies9 that had little

obvious connection to Maryland, but were subsidiaries of parent companies that had

significant business ties with the State. SYL, 375 Md. at 80, 825 A.2d at 400. The first

subsidiary, SYL, Inc. was a Delaware corporation, and wholly owned subsidiary of Syms,

Inc. SYL, 375 Md. at 81, 825 A.2d at 400. Syms, Inc. was a New Jersey corporation that

sold clothing in many states, including Maryland. Id. By contrast, SYL’s primary function

was to manage the trademarks, trade names and advertising slogans used by Syms. Id.

       Syms incorporated SYL in 1986, assigning it trademarks in return for a license to

manufacture, use, and sell the covered products. Id. Syms also agreed to pay SYL a royalty

based on these sales. SYL, 375 Md. at 81, 825 A.2d at 400–01. From 1986 to 1993, SYL did


       8
         Our effort is informed by two guiding principles. First, this Court does not overrule
its own precedent in the absence of blatant error, grave injustice or “significant changes in
the law or facts.” DRD Pool Service, Inc. v. Freed, 416 Md. 46, 64, 5 A.3d 45, 56 (2010)
(citations omitted). Second, as further discussed infra, “it is clear [that] the legislative
purpose underlying [Md. Code Ann. (1988, 2010 Repl. Vol.), § 10-402 of the Tax-General
Article] is to tax multi-state corporations doing business in this State to the full extent
permitted by the United States Constitution.” Classics Chicago, Inc. v. Comptroller of the
Treasury, 189 Md. App. 695, 713, 985 A.2d 593, 604 (2010) (citations omitted).
       9
      The SYL opinion consolidated two cases: Comptroller of the Treasury v. SYL, Inc.
and Comptroller of the Treasury v. Crown Cork & Seal Company (Delaware), Inc. See
Comptroller of the Treasury v. SYL, Inc., 375 Md. 78, 825 A.2d 399 (2003).

                                             15
not have property, employees, or accounts in Maryland, and did not file corporate income

taxes in Maryland. SYL, 375 Md. at 81, 825 A.2d at 401.

       SYL was established in Delaware with the help of Gunnip & Company. SYL, 375 Md.

at 86, 825 A.2d at 404. Gunnip provided SYL with a Delaware address and mail forwarding;

however, SYL’s office “lacked a phone listing, had no office sign, and no business cards.”

SYL, 375 Md. at 87, 825 A.2d at 404. SYL’s Board of Directors was dominated by officers

of the parent, and was comprised of Syms’ CEO, COO, CFO, and an accountant from

Gunnip. Id. This Gunnip accountant also held the distinction of being SYL’s sole employee,

with a $1200 annual salary. Id.

       Despite SYL’s purpose of maintaining Syms’ trademarks, SYL incurred no legal

expenses for outside trademark counsel. Id. Syms’ CFO stated that any such expenses

“‘were probably paid for by Syms Corp.’” Id. Indeed, the license agreement between Syms

and SYL authorized Syms to take charge of the trademark management—a task that was

supposed to be SYL’s only responsibility. SYL, 375 Md. at 87–88, 825 A.2d at 404.10

Finally, SYL’s financial records lacked any evidence to establish SYL’s economic substance.

SYL, 375 Md. at 88, 825 A.2d at 405.

       The second subsidiary in this consolidated case, Crown Cork & Seal (“Crown

Delaware”), was a Delaware Corporation wholly owned by parent Crown Cork & Seal




      10
        In testimony, the Syms, Inc. employees were described as performing these duties
“when they were wearing their SYL ‘hats.’” SYL, 375 Md. at 88, 825 A.2d at 405.

                                            16
Company (“Crown Parent”). SYL, 375 Md. at 92, 825 A.2d at 407. Crown Delaware’s main

function was to manage and control 13 domestic patents and 16 trademarks. Id. Crown

Parent manufactured and sold metal cans and bottles worldwide, including in Maryland. Id.

From 1989 to 1993, Crown Delaware did not file corporate income taxes in Maryland. Id.

       Crown Delaware was incorporated in 1989 when Crown Parent assigned it intellectual

property11 in exchange for all of Crown Delaware’s issued stock. SYL, 375 Md. at 94, 825

A.2d at 408. Crown Delaware granted Crown Parent an exclusive license to manufacture

items covered by Crown Delaware’s intellectual property in exchange for a royalty based on

sales. Id. Like SYL, Crown Delaware had no property, employees, or accounts in Maryland.

SYL, 375 Md. at 92, 825 A.2d at 407.

       Crown Delaware also employed a third party to establish its operations in Delaware.

SYL, 375 Md. at 94, 825 A.2d at 408. Organization Services, Inc. (“OSI”), a nexus-service

company,12 subleased Crown Delaware desk space, conference rooms, and a telephone

number for up to $100 per month. SYL, 375 Md. at 95, 825 A.2d at 409. Crown Delaware

also hired nine OSI employees to manage its daily operations. SYL, 375 Md. at 96, 825 A.2d

at 409. These part-time clerical employees received relatively paltry wages for working in


       11
        This intellectual property included both trademarks and patents. SYL, 375 Md. at
92, 825 A.2d at 407.
       12
         As described in SYL, OSI advertised itself as providing “‘complete services for
corporations to minimize state taxes’” by helping subsidiaries set up business operations in
Delaware. SYL, 375 Md. at 94–95, 825 A.2d at 408–09. The purpose of these services was
to help subsidiaries “‘satisfy other states as to its situs within Delaware.’” SYL, 375 Md. at
95, 825 A.2d at 409.

                                             17
a corporation earning thirty million dollars per year. Id. Their responsibilities did not require

intellectual property expertise. Id. Those duties were performed by the same patent law

firms that handled Crown Parent’s intellectual property issues before Crown Delaware’s

creation. SYL, 375 Md. at 97, 825 A.2d at 410. In reality, it was Crown Parent—the only

party to whom Crown Delaware could license intellectual property—that had responsibility

for maintaining and defending the validity and ownership of the intellectual property. SYL,
375 Md. at 97–98, 825 A.2d at 410.

       Although Crown Parent did make royalty payments to Crown Delaware, those

payments were immediately loaned back to Crown Parent. SYL, 375 Md. at 96, 825 A.2d at

409–10. This circular flow corresponded with the absence of the usual corporate formalities

that “normally serve to separate a parent corporation from its subsidiary[.]” SYL, 375 Md.

at 98, 825 A.2d at 410. These included Crown Parent officers and directors “signing

documents as Crown Delaware’s officers when in fact they [were] not officers[.]” Id. In

fact, officers of the nexus service company, OSI, served as officers and directors of Crown

Delaware. SYL, 375 Md. at 96, 825 A.2d at 409. Finally, Crown Delaware’s balance sheets

were devoid of the regular costs of running business that corporations normally incur. SYL,
375 Md. at 97, 825 A.2d at 410.

       After examining the structure and operation of the two subsidiaries, we then analyzed

Maryland’s authority to tax under constitutional precepts. We held that the constitutional

requirements for state taxation were satisfied by virtue of the fact that SYL and Crown



                                               18
Delaware “had no real economic substance as separate business entities.” SYL, 375 Md.

at 106, 825 A.2d at 415. (Emphasis added). We described the SYL and Crown Delaware

subsidiaries as follows:

              Neither subsidiary had a full time employee, and the ostensible
              part time “employees” of each subsidiary were in reality officers
              or employees of independent “nexus-service” companies. The
              annual wages paid to these “employees” by the subsidiaries were
              minuscule. The so-called offices in Delaware were little more
              than mail drops. The subsidiary corporations did virtually
              nothing; whatever was done was performed by officers,
              employees, or counsel of the parent corporations. The testimony
              indicated that, with respect to the operations of the parents and
              the protections of the trademarks, nothing changed after the
              creation of the subsidiaries. Although officers of the parent
              corporations may have stated that tax avoidance was not the sole
              reason for the creation of the subsidiaries, the record
              demonstrates that sheltering income from state taxation was the
              predominant reason for the creation of SYL and Crown
              Delaware.

Id. Given these characteristics, we felt confident in holding that a portion of the subsidiaries’

income could be taxed, “based upon their parent corporations’ Maryland business[.]” SYL,
375 Md. at 109, 825 A.2d at 417.

       With this exposition in mind, we must now determine whether the Tax Court was

correct in holding that Maryland could tax GEH and FVI consistent with our opinion in SYL.

In its “MEMORANDUM OF GROUNDS FOR DECISION,” the Tax Court concluded its

reasoning as follows:

              Maryland courts have consistently concluded that the basis of a
              nexus sufficient to justify taxation is the economic reality of the
              fact that the parent’s business in Maryland was what produced

                                               19
the income of the subsidiary. The Classics Chicago, Inc., et al
[v.] Comptroller of the Treasury, 189 Md. App. 593 (2010);
Comptroller of the Treasury v. SYL, Inc., 375 Md. 78, cert.
denied 540 U.S. 982 and 540 U.S. 1090 (2003). Thus, the
resolution of this case depends on whether GEH and FVI as out-
of-state affiliates had real economic substance as business
entities separate from W.L. Gore.

This Court’s previous interpretation of the facts support the
Comptroller’s position that GEH and FVI were engaged in a
unitary business with W. L. Gore and are not separate business
entities. GEH and FVI depend on W. L. Gore for their
existence. The facts indicate functional integration and control
through stock ownership, as well as common employees,
directors and officers of W. L. Gore and the Gore [f]amily. The
functional source of GEH’s income is derived from the ideas
and discoveries generated by W. L. Gore employees. The
circular flow of money is traced by and through W. L. Gore
when GEH acquires a patent from the ideas and discoveries of
W. L. Gore. The income of GEH is derived from a royalty paid
by W. L. Gore under a license agreement on the patent.

In addition, the facts also indicate GEH’s reliance on W. L.
Gore personnel, office space and corporate services. The tax
returns and other financial data reflect the lack of separate
substantial activity of GEH or FVI. Moreover, the evidence also
demonstrates that FVI is taxable by Maryland on its
intercompany loan income. FVI is inextricably connected to the
royalty income generated by W. L. Gore and paid to GEH.
There is a circular flow of money through royalties, dividends
and loans which support the unitary business of W. L. Gore and
its wholly owned subsidiaries, GEH and FVI.

The Court finds that substantial nexus exists between GEH and
FVI with the State of Maryland, and that the Comptroller has
fairly apportioned the tax on income through its apportionment
formula. Under the circumstances of this case, the Court will
abate the penalty but affirm the assessments of tax and interest
against GEH and FVI. The alternative assessment against W. L.
Gore is dismissed.

                              20
(Emphasis in original).

       Thus, the Tax Court identified the correct legal standard, inquiring whether GEH and

FVI were subsidiaries with “no real economic substance as separate business entities”

under SYL. SYL, 375 Md. at 106, 825 A.2d at 415 (emphasis added). In applying this legal

standard to GEH and FVI, the Tax Court marshaled numerous factual findings, supported by

substantial record evidence.13 These included the following:

              •      There were no outside Directors of GEH or FVI and
                     prior to 1996 the W. L. Gore family dominated the
                     Officer list.

              •      FVI was simply an intentional depository for assets built
                     up through royalties paid to the patent company, GEH.

              •      In effect, GEH does not create, invent or make anything
                     and must rely on W. L. Gore employees to invent the
                     new process or product. Thus, an idea generated by a
                     technologist with W. L. Gore is prepared by GEH
                     through an application for filing with the patent office.
                     In most cases, the employees of W.L. Gore review the
                     patent application and determine whether it should be
                     pursued.


       13
         We underscore that our review of the Tax Court’s factual findings is limited by this
Court’s controlling precedents. See supra. This Court is not a trier of fact, and we do not
“make an independent original estimate of or decision on the evidence.” See supra. Rather,
we review the record and determine whether a reasoning mind could have reasonably reached
the factual conclusions of the Tax Court. See id. Both the findings of the Tax Court and the
record materials contain less granularity and clarity than we might wish. Nevertheless, we
find that the Tax Court’s findings meet the substantial evidence standard. See CBS Inc. v.
Comptroller of the Treasury, 319 Md. 687, 697–98, 575 A.2d 324, 329 (1990) (“Although
the record is not as full as we might wish, we think it was sufficient to support the fact-
finding of the Tax Court, made in light of its special expertise in this area.”).

                                             21
•   The testimony in the case suggests that GEH relied on
    W. L. Gore for a continuing stream of inventions and
    discoveries as set forth in the materials that make up the
    patent application.

•   The manufacture or sale of the product by W. L. Gore
    obligates the payment of royalties to GEH under the
    License Agreement.

•   GEH as licensor to W. L. Gore, Inc., licensee, is
    dependent on the licensee’s activities to obtain
    consideration for grants of the license. Although GEH
    has separate corporate status, the inter-dependence
    reflected in the third party License Agreements suggests
    that the patent committee of GEH strongly considers the
    interest of W. L. Gore in making its decisions.

•   One witness for GEH who described herself as a Patent
    Administrator confirmed that W. L. Gore employees
    would prepare patent applications at no cost to GEH and
    that payments were made for GEH in accordance with
    the Service Agreement with W. L. Gore.

•   [An economist for Petitioners] agreed that W. L. Gore
    and GEH had globally integrated goals and that a synergy
    existed between W. L. Gore and GEH due to the
    relationship between patents and products.

•   Testimony from [] Petitioners’ witnesses consistently
    suggested that nearly all of the third-party licenses came
    about in order to produce benefits for W. L. Gore or for
    the “W. L. Gore family of companies.”

•   In 1996, W. L. Gore was experiencing some negative
    cash flow when W. L. Gore asked FVI for a line of credit
    to meet current operating needs which continued through
    1999. The inter-company loans reflected the inter-
    company dependence of FVI.



                            22
               •      The audits reflected through the inter-corporate
                      transactions and Service Agreement that the Delaware
                      Holding Companies relied on W. L. Gore for revenues
                      and services.

        From these findings, the Tax Court highlighted the subsidiaries’ dependence on Gore

for their income, the circular flow of money between the subsidiaries and Gore, the

subsidiaries’ reliance on Gore for core functions and services, and the general absence of

substantive activity from either subsidiary that was in any meaningful way separate from

Gore.

        The court then properly applied SYL, relying on these indisputable parallels between

GEH, FVI and the SYL subsidiaries to hold that GEH and FVI lacked substance apart from

Gore, and consequently satisfied the constitutional requirements for taxation in Maryland.14

        Within this analysis, the Tax Court also stated that the subsidiaries were each engaged

in a unitary business with Gore. We do not find this observation to be inapposite, much less

fatal to the Tax Court’s application of SYL. Although the unitary business principle and

economic substance inquiry under SYL are distinct inquiries with distinct purposes, there is

no reason—based either in case law or logic—for holding that the factors that indicate a




        14
         Professor Hellerstein, in expressing his agreement with the result in Comptroller of
the Treasury v. Gore Enterprise Holdings, Inc., 209 Md. App. 524, 60 A.3d 107 (2013),
stated that “there were adequate grounds for finding that Maryland had nexus with the out-of-
state corporations by attributing the activities of the in-state parent to the out-of-state
subsidiary that lacked economic substance.” Hellerstein at 867. For this reason, Professor
Hellerstein found the holding of the Court of Special Appeals to be “constitutionally
unobjectionable.” Id.

                                              23
unitary business cannot also be relevant in determining whether subsidiaries have no real

economic substance as separate business entities. See Walter Hellerstein, A Unitary Business

is the ‘Linchpin Of Apportionability,’ Not Nexus, State Tax Notes, March 18, 2013, at 866,

n.8 (“This is not to suggest, however, that some of the factors that determine whether two

corporations are engaged in a unitary business might not also be relevant in determining

whether there is a nexus with one or both of those corporations.”); see also John A. Swain,

Cybertaxation and the Commerce Clause: Entity Isolation or Affiliate Nexus, 75 S. Cal. L.

Rev. 419, 424 (2002) ([T]he [Supreme] Court has addressed “attributional nexus,”

“divisional nexus,” and “unitary business” principles, all of which serve as building blocks

for a theory of affiliate nexus.”).15

       Aside from the facial differences between GEH, FVI, and the subsidiaries in SYL, the

Petitioners have attempted to distinguish this case on several other grounds. First, Petitioners

claim that GEH and FVI were created for legitimate business reasons. Second, Petitioners

argue that unlike the subsidiaries in SYL, GEH and FVI engage in substantial activities that

highlight their substance as separate entities from their parent, Gore. Finally, Petitioners

contend that all the transactions between Gore and its subsidiaries were at arm’s length or

at market rates.




       15
         “In this context, ‘affiliate nexus’ means to assert state tax jurisdiction over a remote
[corporation] by virtue of the in-state physical presence of a corporate affiliate.” John A.
Swain, Cybertaxation and the Commerce Clause: Entity Isolation or Affiliate Nexus, 75 S.
Cal. L. Rev. 419, 424 n. 24 (2002).

                                               24
       Here, we first observe that Petitioners’ brief made reference to “the SYL economic

substance standard.” This formulation is a misnomer, for as we explained, our inquiry under

SYL requires us to determine whether the subsidiaries have economic substance as separate

entities. Under this lens, the motivation behind creating the entities, although invoked in

SYL, is not dispositive. See, e.g., Classics Chicago, Inc. v. Comptroller of the Treasury, 189
Md. App. 695, 714, 985 A.2d 593, 604 (2010) (“The Court of Appeals [in SYL] did not adopt

a ‘two prong sham transaction’ test but consistent with the trend in caselaw, looked to the

economic substance, in terms of the practical effect of the transactions in question. While

relevant, the motivation behind the transactions is not necessarily dispositive.”). Thus,

Petitioners’ first attempt at distinguishing SYL is unavailing.

       Secondly, we do not disclaim that the subsidiaries here engaged in more substantive

activities than those in SYL. In particular, the record indicates that GEH acquired patents

from third parties, licensed patents to third parties, and paid substantial fees for outside legal

counsel and other services. But although GEH and FVI have more “window dressing” than

the SYL subsidiaries, these additional trappings do not imbue GEH and FVI with substance

as separate entities. See SYL, 375 Md. at 106, 825 A.2d at 415 (“SYL and Crown Delaware

had a touch of “window dressing” designed to create an illusion of substance.”). Indeed,

Gore permeates the substantive activities of both GEH and FVI. Petitioners’ employees and

operations are so intertwined with Gore as to be almost inseparable, as the “Legal Services

Consulting Agreement,” and reliance on Gore—for everything from professional services,


                                               25
to things like office space—so indicate.

       For instance, the much ballyhooed third-party licensing agreements were found by the

Tax Court to suggest “that the patent committee of GEH strongly considers the interest of W.

L. Gore in making its decisions.”16 GEH’s patent acquisition, although not specifically

addressed on by the Tax Court, is subject to the same charge.17 Although GEH produced


      16
         In support of this finding, the then-President of GEH, Ian Campbell, testified that
a company purchasing product from Gore might have infringed GEH patents had they not
also received a license from GEH. In such instance, the license agreement would ultimately
accommodate Gore’s business.

       Mr. Campbell described the decision-making dynamic concerning third-party
licensing as follows:

                Gore, Inc. is the largest licensee of Gore Enterprise Holdings.
                Gore, Inc. is the parent of Gore Enterprise Holdings. Obviously
                these relationships create – make it necessary for Gore
                Enterprise Holdings to take into consideration what it, Gore
                Enterprise Holdings believes is in the best interest of Gore, Inc.
                in making whatever decisions it makes with respect to the patent
                portfolio. But these are independent decisions.

       From the conflicting (and at times, contradictory) evidence presented, the Tax Court
inferred a finding of interdependence, not independence as a separate business entity. Under
the applicable standard of review, those inferences are for the Tax Court to make, and we
will not disturb them. See supra. Additionally, we observe that GEH’s refusal to do
something that was not in Gore’s best interest is hardly evidence of independence.
      17
           Ian Campbell described GEH’s independent activity in patent acquisition as follows:

                There has been a number of occasions where business leaders at
                Gore, Inc. have requested that Gore Enterprise Holdings acquire
                patents from third parties. Where Gore Enterprise Holdings has,
                during the course of due diligence, discovered that there were
                some flaws, sometimes some fatal flaws with the patents that
                                                                                     (continued...)

                                               26
some evidence of outside counsel fees and other expenses, the record lacks specificity and

comprehensiveness concerning the nature and scope of these charges.18 The Tax Court’s

failure to address certain aspects of this third-party activity, or to address it with pain-staking

particularity, does not trouble us, as the record materials that Petitioners have brought to our



       17
            (...continued)
                  while the technology might be very interesting for Gore, Inc. to
                  acquire the justification for acquiring it had to be based on the
                  technology and not any patent protection.

       Mr. Campbell also described a series of patent acquisitions during his testimony. For
example, he indicated that GEH began to look at acquiring patents from third parties when
GEH learned that Gore would be entering the stent graft business. He stated that “there was
a strong feeling at [GEH]’s level that we needed to get more patents that we would be able
to use [w]ere [Gore,] Inc. to be faced with litigation from the large medical companies.”

       According to Campbell, GEH also purchased a patent “related to some of [Gore’s]
industrial products, some vacuum collection, some Gore, Inc.’s vacuum technology and so
Gore Holdings acquired this patent to increase the scope of protection it had in that area.”

       Mr. Campbell then cited an example where GEH looked at a patent portfolio that
Gore’s medical business team wished to acquire. GEH evaluated the proposed transaction
and told the Gore team that GEH was not prepared to pay the contemplated amount of money
for those patents.

       Campbell also described at least one instance where GEH “thought that [a particular
patent acquisition] would be an additional part of our portfolio, whether Gore, Inc. used it
or whether it might be available for license to others.” In this isolated case, GEH’s decision
did not appear to implicate Gore interests, at least not facially. Nevertheless, the totality of
the evidence about third-party patents suggests that GEH’s patent acquisition activity
implicated Gore interests in much the same way as its third-party licensing activity.
       18
         Petitioners’ exhibits show payments to outside counsel for fiscal years 1999 and
2000. A similar document exists for FY 2001, but does not indicate outside counsel fees for
that year. For the rest of the time period in question, outside counsel fees are not indicated
on the GEH expense reports.

                                                 27
attention are not enough to undermine the other evidence that the Tax Court properly relied

on.

       Finally, the fact that various transactions between Gore and its subsidiaries were at

arm’s length does not dispel the inescapable conclusion that GEH and FVI did not have

economic substance as separate business entities. The Tax Court found more convincing the

evidence of the subsidiaries’ structure and overall dependence,19 described above, on the

parent, and we concur.

       With our examination of SYL complete, we now move to Petitioners’ peripheral

arguments.20 Petitioners’ first peripheral argument is that the Comptroller has usurped the


       19
          As stated above, while an economist for the Petitioners testified that “the 7.5 royalty
rate set in the W. L. Gore GEH License Agreement was reasonable and equivalent to an
independent third party rate,” he nevertheless “agreed that W. L. Gore and GEH had globally
integrated goals and that a synergy existed between W. L. Gore and GEH due to the
relationship between patents and products.”
       20
          Walden v. Fiore, 134 S. Ct. 1115 (2014) cited by Petitioners in their “Notice of
Supplemental Authority,” filed March 4, 2014, is inapposite. Walden concerns Nevada’s
ability to exercise personal jurisdiction over a Georgia defendant in a Bivens-type action for
damages. See Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388, 91 S. Ct. 1999
(1971). In Walden, a Georgia police officer was working as a deputized Drug Enforcement
Administration agent at a Georgia airport when he conducted a search and seized a large
amount of cash from two travelers en route to Nevada, where they lived. Slip Op. at 1–2.
The officer later helped draft an affidavit concerning probable cause for the seizure, which
was forwarded to the United States Attorney’s Office in Georgia. Id. at 2-3. The plaintiffs
characterized this affidavit as false and misleading. Id. The United States Supreme Court
held that the Federal District Court in Nevada lacked personal jurisdiction over the defendant
police officer, concluding that the officer did not share the requisite “minimal contacts” with
Nevada. Id. at 11. In particular, the Court highlighted its consistent rejection of “attempts
to satisfy the defendant-focused ‘minimum contacts’ inquiry by demonstrating contacts
between the plaintiff (or third parties) and the forum state.” Id. at 6.
                                                                                  (continued...)

                                               28
legislative function by transforming Maryland from a separate reporting to a

Combined/Unitary Reporting state.21 This argument’s rationale is that because neither GEH

and FVI have the requisite connection with Maryland to be taxed as independent entities, the

Tax Court treated them as a unitary business, running afoul of the separate reporting

requirement. Relatedly, Petitioners claim that the Comptroller has improperly aggregated

Gore and its subsidiaries as unitary for purposes of creating nexus, but then treated them as

independent entities that are required to file separate returns under the statute. Petitioners

argue that under the Tax Court’s ruling, any entity that is part of a unitary business with a

Maryland parent is within the Comptroller’s reach. Moreover, Petitioners warn that because

the Comptroller is relying on unitariness to establish nexus, taxpayers cannot now look to

their own status, but must look at the status of the unitary parent to assess their own tax

liability.

        These arguments are unavailing. As we explained, under SYL, the unitary business

principle cannot be used to establish nexus over GEH and FVI. Both of these entities are

being taxed according to the separate reporting requirements of Maryland. In this case,


        20
             (...continued)

      We are not persuaded by this authority, which concerns the basis for exercising
personal jurisdiction in a decidedly different context. Our decision rests on jurisdictional
precepts in the corpus of tax law that have either been affirmed or undisturbed by the
Supreme Court. Petitioners’ reliance on Walden is misplaced.
        21
         Md. Code (1988, 2010 Repl. Vol.), § 10-811 of the Tax-General Article (“Each
member of an affiliated group of corporations shall file a separate income tax return.”). This
statutory scheme for filing income tax returns is known as “separate reporting.”

                                             29
nexus has been satisfied, under SYL, by the entities’ lack of economic substance as separate

business entities. Another way of viewing the SYL standard is the recognition that the

parent’s activity is what generates the subsidiary’s income.22 See Classics Chicago, 189 Md.

App. at 715–16, 985 A.2d at 605 (“As can be readily seen, the basis of a nexus sufficient to

justify taxation, in [SYL and other cases], was the economic reality of the fact that the

parent’s business in the taxing state was what produced the income of the subsidiary.”). This

does not mean, however, that the income is not that of the subsidiary, who as a Maryland-

taxable entity, is subject to report it under the separate reporting features of the State.

Because the unitary business principle cannot be invoked to support the constitutional

taxation of GEH and FVI as individual entities, there is no inconsistency in the Tax Court’s

finding of nexus under SYL, and Maryland’s requirement of separate reporting.

       Petitioners’ second peripheral argument is that the Tax Court’s ruling represents an

improper disregard for the corporate form under Maryland law.              Petitioners invoke

Maryland’s long-settled precedent that “‘[t]he corporate entity will be disregarded only when

necessary to prevent fraud or to enforce a paramount equity.’” Stein v. Smith, 358 Md. 670,

682, 751 A.2d 504, 510 (2000) (quoting Bart Arconti & Sons, Inc. v. Ames-Ennis, Inc., 275
Md. 295, 312, 340 A.2d 225, 235 (1975)). Indeed, this precept has strong weight in our case

law:




       22
            We stop short of endorsing this alternative view as equivalent to our inquiry under
SYL.

                                                30
              Maryland courts accord the corporate entity an extraordinary
              measure of deference, apparently relaxed only in instances of
              proven common law fraud. The rule in Maryland is that the
              corporate form ‘will be disregarded only when necessary to
              prevent fraud or to enforce a paramount equity.’ [Dixon v.
              Process Corp., 38 Md. App. 644, 654, 382 A.2d 893, 899
              (1978).] In practice, however, the courts simply have not found
              an equitable interest more important than the state’s interest in
              limited shareholder liability.

G. Michael Epperson and Joan M. Canny, Survey, The Capital Shareholder’s Ultimate

Calamity: Pierced Corporate Veils and Shareholder Liability in the District of Columbia,

Maryland, and Virginia, 37 Cath. U. L. Rev. 605, 621 (1988) (footnotes omitted).

       Invoking this doctrine, Petitioners contend that it was improper for the Tax Court to

hold that GEH and FVI are inextricably connected with Gore. It avers that the related

conclusion—that GEH and FVI do business in Maryland because Gore does—is incorrect

and runs afoul of Maryland’s doctrine respecting the corporate form.

       Petitioners appear to be foisting a limiting principle on this Court—namely, that in a

tax case, we cannot look to the realities of the relationship between a parent and subsidiary

in order to determine the amount of income that is fairly traceable to Maryland. This

principle would seemingly require an outright rejection of SYL. This we shall not do.

Petitioners point to no authority that rejects SYL’s analytical tool of evaluating economic

substance as a separate business entity in order to justify taxation.

       Nor does SYL, in our opinion, compel a disregard of the unique corporate existence

of either the parent or subsidiary.     Indeed, the Comptroller is taxing GEH and FVI



                                              31
independently, subject to the separate reporting requirements of the State of Maryland. The

corporate form doctrine upon which Petitioners rely seems wholly irrelevant to the tax

questions at issue here. Indeed, Petitioners direct us to only one case that addresses veil-

piercing or corporate form in the context of taxation, and that case explicitly recognized the

potential for tax mischief posed by subsidiaries. See Moline Properties, Inc. v. Comm’r of

Internal Revenue, 319 U.S. 436, 439, 63 S. Ct. 1132, 1134 (1943) (holding that “the necessity

of striking down frauds on the tax statute” may require disregarding the corporate form)

(citations omitted). The other cases are so far afield as to be considered inapposite. See

Serio v. Baystate Properties, LLC, 209 Md. App. 545, 60 A.3d 475 (2013) (declining to

pierce the corporate veil in a breach of contract suit involving construction contractors

seeking amounts due); Ramlall v. MobilePro Corp., 202 Md. App. 20, 30 A.3d 1003 (2011)

(declining to pierce the corporate veil in a breach of contract seeking compensation for

services performed).

       Petitioners’ third peripheral argument is that the Tax Court’s use of SYL improperly

transforms the scope of federal patent rights in violation of federal law. This argument

attacks the statement by the Court of Special Appeals that a patent is “used” whenever a

licensee manufactures or sells a product covered by that patent. See Gore Enterprise

Holdings, 209 Md. App. at 538–39, 60 A.3d at 116. The logic behind a patent being “used”

is also reflected in SYL, where we cited with approval Geoffrey, Inc. v. South Carolina Tax

Comm’n. 375 Md. at 108, 825 A.2d at 416 (citing Geoffrey, 313 S.C. 15, 19–20, 437 S.E.2d
32
13, 16 (1993)). In Geoffrey, the South Carolina Supreme Court approved the taxation of a

Toys R Us subsidiary that held trademarks used by the parent in South Carolina. SYL, 375
Md. at 108, 823 A.2d at 416. The Geoffrey Court supported taxation with the following

reasoning:

              Geoffrey has not been unwillingly brought into contact with
              South Carolina through the unilateral activity of an independent
              party. Geoffrey’s business is the ownership, licensing, and
              management of trademarks, trade names, and franchises. By
              electing to license its trademarks and trade names for use by
              Toys R Us in many states, Geoffrey contemplated and
              purposefully sought the benefit of economic contact with those
              states. Geoffrey has been aware of, consented to, and benefitted
              from Toys R Us’s use of Geoffrey’s intangibles in South
              Carolina. Moreover, Geoffrey had the ability to control its
              contact with South Carolina by prohibiting the use of its
              intangibles here as it did with other states. We reject Geoffrey’s
              claim that it has not purposefully directed its activities toward
              South Carolina’s economic forum and hold that by licensing
              intangibles for use in South Carolina and receiving income in
              exchange for their use, Geoffrey has the “minimum connection”
              with this State that is required by due process.

              In addition to our finding that Geoffrey purposefully directed its
              activities toward South Carolina, we find that the “minimum
              connection” required by due process also is satisfied by the
              presence of Geoffrey’s intangible property in this State.

Geoffrey, 313 S.C. at 19–20, 437 S.E.2d at 16 (1993) (citations omitted). The Geoffrey Court

concluded that “by licensing intangibles for use in this State and deriving income from their

use here, Geoffrey has a ‘substantial nexus’ with South Carolina.” Geoffrey, 313 S.C. at

23–24, 437 S.E.2d at 18.

       According to Petitioners, relying on the “use” of patents to establish nexus is contrary

                                              33
to federal law. They argue that a patent only confers a negative right—the right to exclude,

and does not confer anything bordering a positive right—i.e., a right to do, make, or use

something. See Dawson Chem. Co. v. Rohm & Haas Co., 448 U.S. 176, 215, 100 S. Ct.
2601, 2623 (1980) (“[T]he essence of a patent grant is the right to exclude others from

profiting by the patented invention.”). The core of this argument is that when Gore sells

materials in Maryland covered by patents held by GEH, these sales in no way implicate, in

any physical sense, GEH’s patents. This is so, Petitioners allege, because all that patent

licenses confer is a promise not to sue. Essentially, the argument alleges that a patent is

completely severable—both in a functional and metaphysical sense—from the sale of its

covered product.

       Petitioners contrast these characteristics with those of trademarks, the intellectual

property upon which the Geoffrey Court found nexus. Petitioners claim that trademarks are

inseparable from their covered product because trademarks guarantee product quality and

provenance. See Visa, U.S.A., Inc. v. Birmingham Trust Nat. Bank, 696 F.2d 1371, 1375

(Fed. Cir. 1982) (“Unlike patents or copyrights, trademarks are not separate property rights.

They are integral and inseparable elements of the goodwill of the business or services to

which they pertain.”). Consequently, a trademark owner who licenses a trademark must

police the quality and character of the products sold under that mark. According to

Petitioners, this requires contact with the forum state that a patent license simply does not.

       We are not convinced that the inherent nature of patents precludes their “use” by Gore



                                              34
for purposes of supporting taxation. As Respondent correctly points out, the language of the

exclusive license agreement between Gore and GEH allows Gore to “make, use and sell any

patented inventions under all U.S. patents” owned by GEH. The fair implication of this

language is that Gore “uses” GEH patents. Moreover, the royalties generated from the

creation, use and sale of items covered by the license agreement comprise the lion’s share

of GEH’s income.

       Nor are we persuaded that the distinction between patents and trademarks is a

distinction with a difference when it comes to taxation. Most significantly, in SYL, we did

not hold that the distinction between patents and trademarks made a difference when we

examined Crown Delaware, a subsidiary that managed a portfolio of both trademarks and

patents. See supra. As the Court of Special Appeals instructively stated:

              [T]he fact that these two types of intellectual property have
              different origins in federal law does not affect how or where
              they are “used” for purposes of state income taxation. . . . Nor
              are we persuaded by GEH’s characterization of a patent as a
              uniquely “negative” right that allows its owner “to prevent
              others from making, using, or selling” a product; trademarks
              operate in precisely the same manner, by preventing others from
              using a given mark. See College Sav. Bank v. Fla. Prepaid
              Postsecondary Ed. Expense Bd., 527 U.S. 666, 673, 119 S. Ct.
2219, 144 L. Ed. 2d 605 (1999) (“The hallmark of a protected
              property interest is the right to exclude others.”).

Gore Enterprise Holdings, 209 Md. App. at 539–40, 60 A.3d at 116. (Italics in original).

                    II. The Comptroller’s Apportionment Formula

       Petitioners also contest the Comptroller’s application of Gore’s apportionment factor



                                            35
to GEH and FVI’s income in order to calculate the subsidiaries’ tax obligations. First,

Petitioners claim that the use of this formula was prohibited by a binding regulation that the

Comptroller ignored. Petitioners also contend that the Comptroller violated the Due Process

and Commerce Clauses of the Constitution by applying an apportionment formula that was

fundamentally unfair. We will address each argument in turn.

       Petitioners’ first argument concerns the interplay of Md. Code Ann. (1988, 2010 Repl.

Vol.), § 10-402(a) of the Tax-General Article (“TG”) and Code of Maryland Regulations

(“COMAR”) 03.04.03.08(C)(3)(d). TG § 10-402(a)(2) reads:

               (2) if a corporation carries on its trade or business in and out of
               the State, the corporation shall allocate to the State the part of
               the corporation’s Maryland modified income that is derived
               from or reasonably attributable to the part of its trade or business
               carried on in the State, in the manner required in subsection (b),
               (c), or (d) of this section.

Petitioners argue that COMAR 03.04.03.08(C)(3)(d) requires that a taxpayer earning income

from intangibles be apportioned according to a two-factor payroll and property formula.

Petitioners claim that the Comptroller ignored this regulation, and instead improperly

borrowed an apportionment formula from Gore that included Gore’s property, payroll, and

sales figures.23

       Based solely on the language of the statute and regulation, we reject Petitioners’

argument that the Comptroller ignored a binding regulation. Both TG § 10-402 and COMAR



       23
         COMAR 03.04.03.08(C) and its subdivision COMAR 03.04.93.08(C)(3)(d) both
reference a “Three-Factor Formula,” not a two-factor formula.

                                               36
03.04.03.08 are provisions with exceptions. TG § 10-402(d) allows the Comptroller to “alter,

if circumstances warrant, the methods under subsections (b) and (c) of this section[.]”

COMAR 03.04.03.08(F)(1) allows the Comptroller to alter both a formula or its components

where an apportionment formula “does not fairly represent the extent of a corporation’s

activity in [the] State[.]” As Respondent correctly points out, the three-factor formula set

forth by TG § 10-402(a)(2) and COMAR 03.04.03.08(C) would have yielded an

apportionment factor of zero, which did not fairly represent the subsidiaries’ activity in

Maryland. Thus, a plain reading of either the statute or regulation empowers the Comptroller

to do precisely that to which Petitioners object.

       Petitioners’ second argument attacks the fairness of the apportionment formula used

by the Comptroller. Specifically, Petitioners allege that the Comptroller’s formula ignored

the limiting principle of taxing only “an apportionable share of the multistate business carried

on in part in the taxing State.” See Allied-Signal, 504 U.S. at 778, 112 S. Ct. at 2258. The

core of Petitioners’ argument is that because neither GEH nor FVI have property or payroll

in Maryland, no taxes are due in Maryland, and any apportionment that generates Maryland

tax liability is unfair.

       Concerning the Comptroller’s apportionment formula, the Tax Court reasoned:

               The tax calculation utilized by the Comptroller was intended to
               apportion to Maryland only the Delaware Holding Company
               income connected to the operating transactions of W. L. Gore.
               Expenses were deducted from the income if the Delaware
               Holding Company made an affirmative demonstration that the
               expenses were directly related to the income. GEH made no

                                              37
              attempt to allocate Delaware Holding Company expenses to the
              W. L. Gore connected income. Consequently, GEH’s tax
              liability was calculated by multiplying royalties paid by W. L.
              Gore times the W. L. Gore apportionment formula. For FVI, the
              tax is calculated by multiplying interest paid by W. L. Gore
              times the W. L. Gore apportionment formula. There was no
              other evidence offered by the Petitioners that this formula
              method was unfair.

       The Comptroller’s use of an apportionment formula is authorized by the unitary

business principle, described by the United States Supreme Court as follows:

              The unitary business/formula apportionment method is a very
              different approach to the problem of taxing businesses operating
              in more than one jurisdiction. It rejects geographical or
              transactional accounting, and instead calculates the local tax
              base by first defining the scope of the “unitary business” of
              which the taxed enterprise’s activities in the taxing jurisdiction
              form one part, and then apportioning the total income of that
              “unitary business” between the taxing jurisdiction and the rest
              of the world on the basis of a formula taking into account
              objective measures of the corporation’s activities within and
              without the jurisdiction. This Court long ago upheld the
              constitutionality of the unitary business/formula apportionment
              method, although subject to certain constraints.

Container Corp., 463 U.S. at 165, 103 S. Ct. at 2940.

       The constraints on the unitary business principle are posed by the Due Process and

Commerce Clauses, which require: (1) showing the existence of a unitary business, “part of

which is carried on in the taxing state[,]” and (2) demonstrating “‘a rational relationship

between the taxing State and the intrastate values of the taxpayer’s enterprise[.]’” NCR

Corp., 313 Md. at 132, 544 A.2d at 770–71 (quoting Xerox, 290 Md. at 145, 428 A.2d at

1218–19).

                                             38
       A unitary business features functional integration, centralized management, and

economies of scale.24 The test under the Constitution is “not the potential of unitary control,

but rather the actual, in fact unitariness or separateness of the subsidiary enterprises.”

Hercules, 351 Md. at 112, 716 A.2d at 281 (citing F. W. Woolworth Co. v. Taxation &

Revenue Dep’t of State of N.M., 458 U.S. 354, 362, 102 S. Ct. 3128, 3134 (1982)). The Tax

Court found that GEH and FVI demonstrated integration of business functions and personnel,

centralized management through the inclusion of Gore employees on the subsidiaries’ boards,

and a reliance on Gore for everything from furniture to legal services. These findings were

well supported by the record. Based on these findings, the Tax Court did not err in

concluding that Gore, GEH, and FVI were engaged in a unitary business.25 Cf. Hercules, 351
Md. at 112, 716 A.2d at 281 (declining to find a unitary business where the subsidiary’s day-

to-day operations were “relatively autonomous,” the subsidiary had its own business

divisions, subsidiary employees had no “‘bridge’ back to the parent company,” and no

employee or officer of the subsidiary was simultaneously an employee or officer of the

parent).

       Having been found a unitary business, Petitioners now “bear[] the burden of



       24
            See supra.
       25
        We observe that the appropriate standard of review for determination of a unitary
business is “whether a reasoning mind, having a proper understanding of the relevant law,
could have reached the conclusion reached by the Tax Court.” Supervisor of Assessments
of Montgomery Cnty. v. Asbury Methodist Home, Inc., 313 Md. 614, 628, 547 A.2d 190,
196–97 (1988).

                                              39
demonstrating that the income [they] seek[] to exclude from taxation was derived from

unrelated business activity that constituted a discreet business enterprise.” NCR Corp., 313
Md. at 132, 544 A.2d at 771.

       Our review of apportionment schemes is guided by the Supreme Court’s analysis in

Container Corp:

              Having determined that a certain set of activities constitute a
              “unitary business,” a State must then apply a formula
              apportioning the income of that business within and without the
              State. Such an apportionment formula must, under both the Due
              Process and Commerce Clauses, be fair. The first, and again
              obvious, component of fairness in an apportionment formula is
              what might be called internal consistency—that is, the formula
              must be such that, if applied by every jurisdiction, it would
              result in no more than all of the unitary business’s income being
              taxed. The second and more difficult requirement is what might
              be called external consistency—the factor or factors used in the
              apportionment formula must actually reflect a reasonable sense
              of how income is generated. The Constitution does not
              “invalidat[e] an apportionment formula whenever it may result
              in taxation of some income that did not have its source in the
              taxing State . . . .” Moorman Mfg. Co., 437 U.S. at 272, 98 S.
              Ct. at 2344 (emphasis added). Nevertheless, we will strike
              down the application of an apportionment formula if the
              taxpayer can prove “by ‘clear and cogent evidence’ that the
              income attributed to the State is in fact ‘out of all appropriate
              proportions to the business transacted in that State,’ or has ‘led
              to a grossly distorted result[.]’” Moorman Mfg. Co., 437 U.S. at
              274, 98 S. Ct. at 2345.
463 U.S. at 169–70, 103 S. Ct. at 2942 (citations omitted) (ellipsis in original).

       We agree with the Court of Special Appeals that “[t]here is no dispute that, if applied

by every jurisdiction, the Comptroller’s apportionment is internally consistent and ‘would



                                             40
result in no more than all of the unitary business’ income being taxed.’” Gore Enterprise

Holdings, 209 Md. App. at 543, 60 A.3d at 119 (quoting Container Corp., 463 U.S. at 169,

103 S. Ct. at 2933). Petitioners do not dispute internal consistency in their brief, and we find

no reason to depart from the intermediate court’s holding of internal consistency.

       Regarding         external consistency, Petitioners argue that the Comptroller’s

apportionment formula is unfair and out of proportion to the business that GEH and FVI

conducted in Maryland. Essentially, Petitioners claim that they are being punished for Gore’s

manufacturing in Maryland. This is not so. The Comptroller’s apportionment formula

captured Gore’s expenses in Maryland—expenses that simultaneously constituted income

for GEH and FVI. Thus, the formula reflects “a reasonable sense of how [GEH and FVI’s]

income is generated.” See Container Corp., 463 U.S. at 169, 103 S. Ct. at 2942. GEH and

FVI bear the burden of demonstrating that the Comptroller’s apportionment formula distorts

the proportion of their income traceable to Maryland. For all the reasons discussed above,

Petitioners have failed to meet this burden.26

       In conclusion, the Tax Court did not err in holding that the Comptroller had the

authority to tax GEH and FVI. GEH and FVI are subsidiaries with “no economic substance

as separate business entities” from their parent, Gore. Therefore, these subsidiaries are

taxable entities under SYL. We also conclude that the Tax Court did not err in upholding the

apportionment formula used by the Comptroller.          This apportionment formula passes



       26
            See supra.

                                              41
constitutional muster through a justified application of the unitary business principle.

                                           JUDGMENT OF THE COURT OF SPECIAL
                                           APPEALS AFFIRMED; COSTS TO BE PAID
                                           BY PETITIONERS.




                                             42